Citation Nr: 1623638	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to September 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The RO has phrased the issue currently on appeal as separate issues of entitlement to service connection for PTSD and entitlement to service connection for depression/mood swings.  The Veteran's VA and private treatment records show varying diagnoses of a psychiatric disorder.  Accordingly, the Board has recharacterized the Veteran's claim as service connection for a psychiatric disorder, to include PTSD and depression.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, consistent with Clemons and the current record, the Board has recharacterized the claim as reflected on the title page.

The Veteran initially requested a Board hearing by live videoconference in June 2013.  However, in April 2016, after several scheduled hearings, the Veteran's representative canceled the requested hearing.

The Veteran's representative submitted additional evidence and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board has broadened the Veteran's service connection claim for PTSD and depression specifically to one for a psychiatric disorder, to include PTSD and depression.

The Veteran has reported that his psychiatric symptoms began shortly after he left the service.  Specifically, he has referenced receiving treatment in December 1977 at the Balboa Naval Hospital in San Diego after having reoccurring bad dreams about the Vietnam War.  See July 2010 statement.  The Veteran has also reported that his mental health symptoms in the form of hallucinations began shortly after attending the funeral of childhood friends who died in Vietnam.  See May 2016 statement.

Although the facility now known as Naval Medical Center San Diego (NMCSD) is a military medical facility, the Veteran indicates that treatment was received there after service, so the records may not have been associated with his service treatment records.  Thus, records from that facility (from 1970s, and specifically December 1977) should be requested on remand.

In light of the Board's remand, updated VA treatment records should be obtained.

Additionally, to date, the Veteran has not received a VA examination for his claimed psychiatric condition.  As the Veteran has consistently asserted his psychiatric symptoms began in or shortly after service, the Board finds that the claim should be remanded to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Request treatment records from NMCSD (Balboa) from the 1970s, including specifically mental health treatment from December 1977.

If no relevant records exist, the claims file should be annotated to reflect such and the Veteran should be notified.

2.  Obtain any VA treatment records dated since February 2016 and associate them with the claims file.

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by examiner.

Any necessary testing should be conducted.  The examiner is to determine whether the Veteran meets the criteria for a diagnosis of any psychiatric disorder.  A diagnosis of PTSD must be ruled in or excluded.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during service or is otherwise causally related to service. 

If a diagnosis of PTSD is made, the examiner should identify the underlying stressors and whether they occurred during service, including those set forth by the Veteran regarding the Vietnam War and deceased friends.

The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder that is a psychosis manifested within one year of separation form service, to include consideration of the Veteran's report of hallucinations. 

A complete rationale should be provided for any opinions reached.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

